DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed August 19, 2021, wherein claims 1, 8, 12-13, 15-17 and 20 are amended.  Claims 1-20 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbreras Arcos (WO 2018/007330 A1, hereinafter “Arcos”) in view of Wey et al. (CN 110779537 A).
Arcos teaches, according to claim 1, a system for identifying whether a vehicle is capable of safely traversing a road segment, the system comprising: 
a transceiver of the vehicle configured to receive vehicle capability data indicating vehicle specifications associated with the road segment, the vehicle specifications associated with a vehicle capable of traversing the road segment (Arcos, at least page 7, lines 29-33, “In an embodiment the system may comprise: a transmitter arranged to transmit any one or more of the calculated difficulty rating and the one or more determined characteristics to a remotely located vehicle. This enables the system to share data including characteristic data and terrain difficulty rating data with other remotely located vehicles.”); 
“According to a further aspect of the invention there is provided, a controller for determining a difficulty rating associated with an off-road route, the difficulty rating being indicative of the difficulty a vehicle experiences in traversing a terrain…”; and page 15, lines 16-24, “In certain embodiments, it is envisaged that the difficulty rating associated with a specific off-road route may also account for the off-road capabilities of the vehicle used to capture the sensor data. Similarly, for example, the difficulty rating displayed to one of the trailing vehicle's 6 may be customised to the off-road capabilities of the trailing vehicle 6. In this way, it is possible to account for the different off-road capabilities associated with different vehicles, reduces the risk that a vehicle attempting to traverse an off-road route on the basis of a difficulty rating calculated from sensor data captured by a vehicle having better off-road capabilities, and places itself in a compromising situation.”); and
an input/output device configured to provide a notification that the vehicle is not capable of traversing the road segment when the vehicle data does not meet or exceed the vehicle specifications associated with the road segment (Arcos, at least page 18, lines 14-26, “In certain embodiments, it is envisaged that the calculation of the characteristic features may be initiated upon receipt of a driver input requesting computation of the characteristic features and/or the difficulty rating associated with the traversed off-road route. The driver input may be provided via a User Terminal 46. Furthermore, in such embodiments, the ECU 38 may be configured upon receipt of the driver input, to retrieve and analyse all sensor data captured within a preceding predetermined period of time (e.g. the previous hours' worth of captured sensor data), from the storage device 44 in order to calculate the characteristic features and difficulty rating associated with the previously traversed off-road route. In certain embodiments, it is envisaged that the driver input may also specify the preceding period of time of sensor data requiring analysis. For example, the driver input may indicate that the preceding 15 minutes of captured sensor data is to be analysed, or the preceding 30 minutes of captured sensor data.”).
Arcos does not expressly teach, where Wey et al. teaches, the vehicle specifications including a transmission type or a ground clearance, the ECU comparing the transmission type or ground clearance to obtained vehicle data to determine whether the vehicle is capable of traversing the road segment (Wey et al., at least para. [0019], “This method gives users the opportunity to bypass dangerous places. Especially because of the vehicle parameters, this type of dangerous road condition occurs when the vehicle cannot pass the road to be driven. For example, this situation may be detected when the wheelbase, ground clearance, sealing and/or towing capacity of the vehicle are insufficient to travel through a road area with impassable road conditions. Therefore, it is advantageous for the vehicle to obtain information about whether the route available to the vehicle is passable according to its vehicle parameters.  This information is compared with vehicle parameters through a processing unit (such as a microprocessor), a central processing unit of the vehicle and/or a navigation system.”).  It would have been obvious to incorporate the teaching of Wey et al. into the system of Arcos for the purpose of identifying the types of systems impacting passability of a road segment based on vehicle parameters, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Regarding claim 2, the system further comprises a sensor array having a plurality of sensors configured to detect vehicle telemetry data when the vehicle is traversing a second road segment, and wherein the transceiver is further configured to communicate the vehicle telemetry data and the vehicle data to a remote data server (Arcos, at least page 3, lines 23-30, “In an embodiment the method may comprise associating location information with the sensor data, such that each sampled data point comprised within the sensor data is associated with location information associated with the location where the sampled data point was sampled. This enables the sampled sensor data to be associated with specific geographic locations. In this way it is possible to be aware not only of the characteristics of the off-road terrain, but also where along the off-road route obstacles may be located. In certain embodiments the location information may be provided by a Global Positioning System, or any other location identification system.”; and page 14, lines 22-26, “As mentioned previously, alternatively or additionally, off-road route information comprising the determined characteristic features and the calculated difficulty rating may be uploaded to a remotely located networked server 12, comprising a database 14 of off-road vehicle routes and associated characteristic feature data and difficulty ratings, via a shared communications network 16…”).
Regarding claim 3, the remote data server is configured to receive vehicle data and vehicle telemetry data from a plurality of vehicles and analyze the vehicle telemetry data from the plurality of vehicles to determine the vehicle specifications associated with the road segment Effectively, the remotely located storage device may provide the function of a shared resource accessible to a plurality of different vehicles (Arcos, at least page 3, lines 3-7, “Furthermore, the collating of off-road route data generated by different vehicles relating to the same route, may be used to improve the accuracy and confidence of the stored route data.”).
Regarding claim 4, the plurality of sensors include at least one of an inertial measurement unit, a suspension sensor, a location sensor, a brake sensor, an acceleration sensor, and a traction sensor (Arcos, at least page 13, lines 14-24, “The leading vehicle 2 is configured with a plurality of vehicle sensors 8, and as the leading vehicle 2 traverses the off-road terrain 4, the vehicle sensors 8 capture a plurality of sensor data. The sensors may relate to, but are not limited to, conventional vehicle sensors, vehicle control system sensors, and/or any other sensors providing data relating to a current state of the vehicle or of the ambient environment. A non-limiting illustrative example of the vehicle sensors may comprise any one or more of: suspension sensors, brake sensors, temperature sensors, rain sensors, and/or traction control sensors.”).
Regarding claim 5, the ECU is further configured to avoid the road segment when determining navigation directions when the vehicle is not capable of safely traversing the road segment (Arcos, at least page 5, lines 7-9, “Furthermore, this information can be used by other vehicles during route planning, and if necessary an alternative route may be selected in order to avoid particularly rough terrain.”).
Regarding claim 6, the system further comprises a vehicle operations array configured to adjust one or more components of the vehicle, and wherein the ECU automatically instructs the vehicle operations array to adjust one or more components of the vehicle to match or exceed the vehicle specifications associated with the road segment (Arcos, at least page 17, line 25 to page 18, line 2, “Further data may also be captured from any one or more of the vehicle's Electronic Control Units (ECU) 38. It is to be appreciated that whilst Figure 2a illustrates a single ECU, the vehicle 2 may comprise a plurality of ECUs. Where available, this may also comprise data relating to a vehicle terrain module 40. Vehicle terrain modules are often electronic control systems configured to customise a vehicle's stability, differential and/or traction control on the basis of either an automatically determined terrain type being traversed, or on the basis of a manually selected terrain vehicle mode of operation selected by the driver. For example, many off-road vehicles and SUVs comprise different driver- selectable terrain settings, which configure vehicle handling on the basis of a selected terrain mode of operation. Data regarding the type of terrain being traversed may also be obtained from such systems.”).
Regarding claim 7, the input/output device is further configured to display a map of a plurality of road segments and indicating road segments from the plurality of road segments that the vehicle is not capable of safely traversing by comparing the vehicle data with respective vehicle capability data of each road segment of the plurality of road segments (Arcos, at least page 16, lines 5-12, “Should a driver wish to carry out an off-road route associated with a more difficult difficulty rating than the vehicle's allocated maximum difficulty rating, then the driver of the affected vehicle may be provided with a warning highlighting the danger of proceeding with the off-road route. In this way, each individual can receive a difficulty map which shows the difficulty ratings with respect to a specific vehicle the individual drives rather than providing one general map of difficulty rating to all the users.”).

Arcos teaches, according to claim 8, a vehicle having vehicle features (Arcos, at least Abstract) and comprising: 
“In an embodiment the system may comprise: a transmitter arranged to transmit any one or more of the calculated difficulty rating and the one or more determined characteristics to a remotely located vehicle. This enables the system to share data including characteristic data and terrain difficulty rating data with other remotely located vehicles.”); 
an electronic control unit (ECU) configured to compare vehicle data including the vehicle features with the vehicle capability data to determine whether the vehicle data meets or exceeds the vehicle specifications (Arcos, at least page 10, lines 10-19, “According to a further aspect of the invention there is provided, a controller for determining a difficulty rating associated with an off-road route, the difficulty rating being indicative of the difficulty a vehicle experiences in traversing a terrain…”; and page 15, lines 16-24, “In certain embodiments, it is envisaged that the difficulty rating associated with a specific off-road route may also account for the off-road capabilities of the vehicle used to capture the sensor data. Similarly, for example, the difficulty rating displayed to one of the trailing vehicle's 6 may be customised to the off-road capabilities of the trailing vehicle 6. In this way, it is possible to account for the different off-road capabilities associated with different vehicles, reduces the risk that a vehicle attempting to traverse an off-road route on the basis of a difficulty rating calculated from sensor data captured by a vehicle having better off-road capabilities, and places itself in a compromising situation.”); and 
an input/output device configured to provide a notification that the vehicle is not capable of traversing the upcoming road segment when the vehicle data does not meet or exceed the “In certain embodiments, it is envisaged that the calculation of the characteristic features may be initiated upon receipt of a driver input requesting computation of the characteristic features and/or the difficulty rating associated with the traversed off-road route. The driver input may be provided via a User Terminal 46. Furthermore, in such embodiments, the ECU 38 may be configured upon receipt of the driver input, to retrieve and analyse all sensor data captured within a preceding predetermined period of time (e.g. the previous hours' worth of captured sensor data), from the storage device 44 in order to calculate the characteristic features and difficulty rating associated with the previously traversed off-road route. In certain embodiments, it is envisaged that the driver input may also specify the preceding period of time of sensor data requiring analysis. For example, the driver input may indicate that the preceding 15 minutes of captured sensor data is to be analysed, or the preceding 30 minutes of captured sensor data.”).
Arcos does not expressly teach, where Wey et al. teaches, the vehicle specifications including a transmission type or a ground clearance, the ECU comparing the transmission type or ground clearance to obtained vehicle data to determine whether the vehicle is capable of traversing the road segment (Wey et al., at least para. [0019], “This method gives users the opportunity to bypass dangerous places. Especially because of the vehicle parameters, this type of dangerous road condition occurs when the vehicle cannot pass the road to be driven. For example, this situation may be detected when the wheelbase, ground clearance, sealing and/or towing capacity of the vehicle are insufficient to travel through a road area with impassable road conditions. Therefore, it is advantageous for the vehicle to obtain information about whether the route available to the vehicle is passable according to its vehicle parameters.  This information is compared with vehicle parameters through a processing unit (such as a microprocessor), a central processing unit of the vehicle and/or a navigation system.”).  It would have been obvious to incorporate the teaching of Wey et al. into the system of Arcos for the purpose of identifying the types of systems impacting passability of a road segment based on vehicle parameters, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 9, the vehicle further comprises a sensor array having a plurality of sensors configured to detect vehicle telemetry data when the vehicle is traversing a second road segment, and wherein the transceiver is further configured to communicate the vehicle telemetry data and the vehicle data to a remote data server (Arcos, at least page 3, lines 23-30, “In an embodiment the method may comprise associating location information with the sensor data, such that each sampled data point comprised within the sensor data is associated with location information associated with the location where the sampled data point was sampled. This enables the sampled sensor data to be associated with specific geographic locations. In this way it is possible to be aware not only of the characteristics of the off-road terrain, but also where along the off-road route obstacles may be located. In certain embodiments the location information may be provided by a Global Positioning System, or any other location identification system.”; and page 14, lines 22-26, “As mentioned previously, alternatively or additionally, off-road route information comprising the determined characteristic features and the calculated difficulty rating may be uploaded to a remotely located networked server 12, comprising a database 14 of off-road vehicle routes and associated characteristic feature data and difficulty ratings, via a shared communications network 16…”).
Regarding claim 10, the remote data server is configured to receive vehicle data and vehicle telemetry data from a plurality of vehicles and analyze the vehicle telemetry data from the plurality of vehicles to determine the vehicle specifications associated with the upcoming road segment (Arcos, at least page 3, lines 3-7, “Furthermore, the collating of off-road route data generated by different vehicles relating to the same route, may be used to improve the accuracy and confidence of the stored route data.”).
Regarding claim 11, the plurality of sensors include a location sensor, a suspension sensor, and at least one of an inertial measurement unit, a brake sensor, an acceleration sensor, and a traction sensor (Arcos, at least page 13, lines 14-24, “The leading vehicle 2 is configured with a plurality of vehicle sensors 8, and as the leading vehicle 2 traverses the off-road terrain 4, the vehicle sensors 8 capture a plurality of sensor data. The sensors may relate to, but are not limited to, conventional vehicle sensors, vehicle control system sensors, and/or any other sensors providing data relating to a current state of the vehicle or of the ambient environment. A non-limiting illustrative example of the vehicle sensors may comprise any one or more of: suspension sensors, brake sensors, temperature sensors, rain sensors, and/or traction control sensors.”).
Regarding claim 12, the ECU is further configured to avoid the road segment when determining navigation directions when the vehicle is not capable of safely traversing the upcoming road segment (Arcos, at least page 5, lines 7-9, “Furthermore, this information can be used by other vehicles during route planning, and if necessary an alternative route may be selected in order to avoid particularly rough terrain.”).
Regarding claim 13, the vehicle further comprises a vehicle operations array configured to adjust one or more components of the vehicle, and wherein the ECU automatically instructs the vehicle operations array to adjust one or more components of the vehicle to match or exceed the vehicle specifications associated with the upcoming road segment (Arcos, at least page 17, line 25 to page 18, line 2, “Further data may also be captured from any one or more of the vehicle's Electronic Control Units (ECU) 38. It is to be appreciated that whilst Figure 2a illustrates a single ECU, the vehicle 2 may comprise a plurality of ECUs. Where available, this may also comprise data relating to a vehicle terrain module 40. Vehicle terrain modules are often electronic control systems configured to customise a vehicle's stability, differential and/or traction control on the basis of either an automatically determined terrain type being traversed, or on the basis of a manually selected terrain vehicle mode of operation selected by the driver. For example, many off-road vehicles and SUVs comprise different driver- selectable terrain settings, which configure vehicle handling on the basis of a selected terrain mode of operation. Data regarding the type of terrain being traversed may also be obtained from such systems.”).
Regarding claim 14, the input/output device is further configured to display a map of a plurality of road segments and indications of road segments from the plurality of road segments that the vehicle is not capable of safely traversing by comparing the vehicle data with respective “Should a driver wish to carry out an off-road route associated with a more difficult difficulty rating than the vehicle's allocated maximum difficulty rating, then the driver of the affected vehicle may be provided with a warning highlighting the danger of proceeding with the off-road route. In this way, each individual can receive a difficulty map which shows the difficulty ratings with respect to a specific vehicle the individual drives rather than providing one general map of difficulty rating to all the users.”).

Arcos teaches, according to claim 15, a method for identifying whether a vehicle is capable of safely traversing a road segment, the method comprising: 
receiving, by a transceiver of the vehicle, vehicle capability data indicating vehicle specifications associated with the road segment, the vehicle specifications associated with a vehicle capable of traversing the road segment (Arcos, at least page 7, lines 29-33, “In an embodiment the system may comprise: a transmitter arranged to transmit any one or more of the calculated difficulty rating and the one or more determined characteristics to a remotely located vehicle. This enables the system to share data including characteristic data and terrain difficulty rating data with other remotely located vehicles.”); 
comparing, by an electronic control unit (ECU) of the vehicle, vehicle data including features of the vehicle with the vehicle capability data to determine whether the vehicle data meets or exceeds the vehicle specifications associated with the road segment (Arcos, at least page 10, lines 10-19, “According to a further aspect of the invention there is provided, a controller for determining a difficulty rating associated with an off-road route, the difficulty rating being indicative of the difficulty a vehicle experiences in traversing a terrain…”; and “In certain embodiments, it is envisaged that the difficulty rating associated with a specific off-road route may also account for the off-road capabilities of the vehicle used to capture the sensor data. Similarly, for example, the difficulty rating displayed to one of the trailing vehicle's 6 may be customised to the off-road capabilities of the trailing vehicle 6. In this way, it is possible to account for the different off-road capabilities associated with different vehicles, reduces the risk that a vehicle attempting to traverse an off-road route on the basis of a difficulty rating calculated from sensor data captured by a vehicle having better off-road capabilities, and places itself in a compromising situation.”); and 
providing, by an input/output device, a notification that the vehicle is not capable of traversing the road segment when the vehicle data does not meet or exceed the vehicle specifications associated with the road segment (Arcos, at least page 18, lines 14-26, “In certain embodiments, it is envisaged that the calculation of the characteristic features may be initiated upon receipt of a driver input requesting computation of the characteristic features and/or the difficulty rating associated with the traversed off-road route. The driver input may be provided via a User Terminal 46. Furthermore, in such embodiments, the ECU 38 may be configured upon receipt of the driver input, to retrieve and analyse all sensor data captured within a preceding predetermined period of time (e.g. the previous hours' worth of captured sensor data), from the storage device 44 in order to calculate the characteristic features and difficulty rating associated with the previously traversed off-road route. In certain embodiments, it is envisaged that the driver input may also specify the preceding period of time of sensor data requiring analysis. For example, the driver input may indicate that the preceding 15 minutes of captured sensor data is to be analysed, or the preceding 30 minutes of captured sensor data.”).
Arcos does not expressly teach, where Wey et al. teaches, the vehicle specifications including a transmission type or a ground clearance, the ECU comparing the transmission type or ground clearance to obtained vehicle data to determine whether the vehicle is capable of traversing the road segment (Wey et al., at least para. [0019], “This method gives users the opportunity to bypass dangerous places. Especially because of the vehicle parameters, this type of dangerous road condition occurs when the vehicle cannot pass the road to be driven. For example, this situation may be detected when the wheelbase, ground clearance, sealing and/or towing capacity of the vehicle are insufficient to travel through a road area with impassable road conditions. Therefore, it is advantageous for the vehicle to obtain information about whether the route available to the vehicle is passable according to its vehicle parameters.  This information is compared with vehicle parameters through a processing unit (such as a microprocessor), a central processing unit of the vehicle and/or a navigation system.”).  It would have been obvious to incorporate the teaching of Wey et al. into the system of Arcos for the purpose of identifying the types of systems impacting passability of a road segment based on vehicle parameters, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 16, the method further comprises detecting, by a sensor array having a plurality of sensors, vehicle telemetry data when the vehicle is traversing a second road segment; and communicating, by the transceiver, the vehicle telemetry data and the vehicle data to a remote data server (Arcos, at least page 3, lines 23-30, “In an embodiment the method may comprise associating location information with the sensor data, such that each sampled data point comprised within the sensor data is associated with location information associated with the location where the sampled data point was sampled. This enables the sampled sensor data to be associated with specific geographic locations. In this way it is possible to be aware not only of the characteristics of the off-road terrain, but also where along the off-road route obstacles may be located. In certain embodiments the location information may be provided by a Global Positioning System, or any other location identification system.”; and page 14, lines 22-26, “As mentioned previously, alternatively or additionally, off-road route information comprising the determined characteristic features and the calculated difficulty rating may be uploaded to a remotely located networked server 12, comprising a database 14 of off-road vehicle routes and associated characteristic feature data and difficulty ratings, via a shared communications network 16…”).
Regarding claim 17, the method further comprises receiving, by the remote data server, vehicle data and vehicle telemetry data from a plurality of vehicles; and analyzing, by the remote data server, the vehicle telemetry data from the plurality of vehicles to determine the vehicle specifications associated with the road segment (Arcos, at least page 3, lines 3-7, “Furthermore, the collating of off-road route data generated by different vehicles relating to the same route, may be used to improve the accuracy and confidence of the stored route data.”).
Regarding claim 18, the method further comprises avoiding, by the ECU, the road segment when determining navigation directions when the vehicle is not capable of safely traversing the road segment (Arcos, at least page 5, lines 7-9, “Furthermore, this information can be used by other vehicles during route planning, and if necessary an alternative route may be selected in order to avoid particularly rough terrain.”).
Regarding claim 19, the method further comprises automatically adjusting, by the ECU using a vehicle operations array, one or more components of the vehicle to match or exceed the vehicle specifications associated with the road segment (Arcos, at least page 17, line 25 to page 18, line 2, “Further data may also be captured from any one or more of the vehicle's Electronic Control Units (ECU) 38. It is to be appreciated that whilst Figure 2a illustrates a single ECU, the vehicle 2 may comprise a plurality of ECUs. Where available, this may also comprise data relating to a vehicle terrain module 40. Vehicle terrain modules are often electronic control systems configured to customise a vehicle's stability, differential and/or traction control on the basis of either an automatically determined terrain type being traversed, or on the basis of a manually selected terrain vehicle mode of operation selected by the driver. For example, many off-road vehicles and SUVs comprise different driver- selectable terrain settings, which configure vehicle handling on the basis of a selected terrain mode of operation. Data regarding the type of terrain being traversed may also be obtained from such systems.”).
Regarding claim 20, the method further comprises displaying, by the input/output device, a map of a plurality of road segments; and indicating, by the input/output device, road segments from the plurality of road segments that the vehicle is not capable of safely traversing by comparing the vehicle data with respective vehicle capability data of each road segment of the “Should a driver wish to carry out an off-road route associated with a more difficult difficulty rating than the vehicle's allocated maximum difficulty rating, then the driver of the affected vehicle may be provided with a warning highlighting the danger of proceeding with the off-road route. In this way, each individual can receive a difficulty map which shows the difficulty ratings with respect to a specific vehicle the individual drives rather than providing one general map of difficulty rating to all the users.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DONALD J WALLACE/Primary Examiner, Art Unit 3665